
	

115 HR 4460 RH: Disaster Recovery Reform Act
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 850
		115th CONGRESS2d Session
		H. R. 4460
		[Report No. 115–1098, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 28, 2017
			Mr. Barletta (for himself and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		December 21, 2018Additional sponsors: Mr. Graves of Louisiana and Miss González-Colón of Puerto Rico
			December 21, 2018
			Reported from the Committee on Transportation and Infrastructure with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 21, 2018Committee on Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on November 28, 2017
			
		
		A BILL
		To improve the provision of disaster and mitigation assistance to eligible individuals and
			 households and to eligible State, local, Tribal, and territorial
			 governments and certain private nonprofit organizations, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Disaster Recovery Reform Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Disaster Mitigation
					Sec. 101. National public infrastructure predisaster hazard mitigation.
					Sec. 102. Additional mitigation activities.
					Sec. 103. Wildfire prevention.
					Sec. 104. Additional activities.
					Title II—Disaster Response and Recovery
					Sec. 201. Federal cost-share adjustments for repair, restoration, and replacement of damaged
			 facilities.
					Sec. 202. Eligibility for code implementation and enforcement.
					Sec. 203. Program improvements.
					Sec. 204. Prioritization of facilities.
					Sec. 205. Guidance on evacuation routes.
					Sec. 206. Proof of insurance.
					Sec. 207. Duplication of benefits.
					Sec. 208. State administration of assistance for direct temporary housing and permanent housing
			 construction.
					Sec. 209. Assistance to individuals and households.
					Sec. 210. Multifamily lease and repair assistance.
					Sec. 211. Federal disaster assistance nonprofit fairness.
					Sec. 212. Management costs.
					Sec. 213. Flexibility.
					Sec. 214. Additional disaster assistance.
					Sec. 215. National veterinary emergency teams.
					Sec. 216. Dispute resolution pilot program.
					Sec. 217. Emergency relief.
					Title III—Agency Management, Oversight, and Accountability
					Sec. 301. Unified Federal environmental and historic preservation review.
					Sec. 302. Closeout incentives.
					Sec. 303. Performance of services.
					Sec. 304. Study to streamline and consolidate information collection.
					Sec. 305. Agency accountability.
					Sec. 306. Audit of contracts.
					Sec. 307. Inspector general audit of FEMA contracts for tarps and plastic sheeting.
					Sec. 308. Relief organizations.
					Sec. 309. Guidance on inundated and submerged roads.
			IDisaster Mitigation
 101.National public infrastructure predisaster hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended—
 (1)in subsection (c) by inserting Public after the National; (2)in subsection (e)(1)(B)—
 (A)by striking or at the end of clause (ii); (B)by striking the period at the end of clause (iii) and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish and carry out enforcement activities to implement the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.;
 (3)in subsection (f)— (A)in paragraph (1) by inserting for mitigation activities that are cost effective after competitive basis; and
 (B)by adding at the end the following:  (3)Redistribution of unobligated amountsThe President shall—
 (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under this subsection that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and
 (B)in the fiscal year following a fiscal year in which amounts were withdrawn under subparagraph (A), add the amounts to any other amounts available to be awarded on a competitive basis pursuant to paragraph (1).;
 (4)in subsection (g)— (A)in paragraph (9) by striking and at the end;
 (B)by redesignating paragraph (10) as paragraph (12); and (C)by adding after paragraph (9) the following:
						
 (10)the extent to which the State or local government has facilitated the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (11)the extent to which the assistance will fund activities that increase the level of resiliency; and; (5)by striking subsection (i) and inserting the following:
					
						(i)National public infrastructure predisaster mitigation fund
 (1)EstablishmentThe President shall establish in the Treasury of the United States a separate account called the National Public Infrastructure Predisaster Mitigation Fund (in this section referred to as the Predisaster Mitigation Fund), which shall be used exclusively to carry out this section, with amounts in such account to be available until expended unless otherwise provided.
							(2)Transfers to predisaster mitigation fund
 (A)In generalThere shall be deposited in the Predisaster Mitigation Fund with respect to each disaster declared on or after August 1, 2017, an additional amount equal to 6 percent of the estimated aggregate amount of grants to be made pursuant to sections 403, 406, 407, 408, 410, and 416.
 (B)Estimated aggregate amountNot later than 180 days after each major disaster declaration, the estimated aggregate amount of grants on which the amount calculated in subparagraph (A) is based shall be determined and need not be reduced, increased, or changed due to variations in estimates.; and
 (6)by striking subsection (m) and redesignating subsection (n) as subsection (m). 102.Additional mitigation activities (a)Hazard mitigation clarificationSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking the first sentence and inserting the following: The President may contribute up to 75 percent of the cost of hazard mitigation measures which the President has determined are cost effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster..
 (b)Eligible costSection 406(e)(1)(A) of such Act (42 U.S.C. 5172(e)(1)(A)) is amended— (1)in the matter preceding clause (i), by inserting after section, the following: for disasters declared on or after August 1, 2017, or a disaster in which a cost estimate has not yet been finalized for a project,;
 (2)in clause (i), by striking and; (3)in clause (ii)—
 (A)by striking codes, specifications, and standards and inserting the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purposes of protecting the health, safety, and general welfare of a facility’s users against disasters;
 (B)by striking applicable at the time at which the disaster occurred; and (C)by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (iii)in a manner that allows the facility to meet the definition of resilient developed pursuant to this subsection..
 (c)New rulesSection 406(e) of such Act (42 U.S.C. 5172(e)) is further amended by adding at the end the following:
					
						(5)New rules
 (A)In generalNot later than 18 months after the date of enactment of this paragraph, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue a final rulemaking that defines the terms resilient and resiliency for purposes of this subsection.
 (B)GuidanceNot later than 90 days after the date on which the Administrator issues the final rulemaking under this paragraph, the Administrator shall issue any necessary guidance related to the rulemaking.
 (C)ReportNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to Congress a report summarizing the regulations and guidance issued pursuant to this paragraph..
 (d)Conforming amendmentSection 205(d)(2) of the Disaster Mitigation Act of 2000 (Public Law 106–390) is amended by inserting (B) after except that paragraph (1).
				103.Wildfire prevention
 (a)Mitigation assistanceSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
						
 (d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section..
 (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a)) (as amended by section 102(a) of this Act)— (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and
 (B)in the third sentence by inserting or event under section 420 after major disaster each place it appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears.
 (c)Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Appropriations Committees of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) (as amended by this section).
 104.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
				
 (f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a wildfire or windstorm, including—
 (1)reseeding ground cover with quick-growing or native species; (2)mulching with straw or chipped wood;
 (3)constructing straw, rock, or log dams in small tributaries to prevent flooding; (4)placing logs and other erosion barriers to catch sediment on hill slopes;
 (5)installing debris traps to modify road and trail drainage mechanisms; (6)modifying or removing culverts to allow drainage to flow freely;
 (7)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods;
 (8)planting grass to prevent the spread of noxious weeds; (9)installing warning signs;
 (10)establishing defensible space measures; (11)reducing hazardous fuels; and
 (12)windstorm damage, including replacing or installing electrical transmission or distribution utility pole structures with poles that are resilient to extreme wind and combined ice and wind loadings for the basic wind speeds and ice conditions associated with the relevant location..
			IIDisaster Response and Recovery
 201.Federal cost-share adjustments for repair, restoration, and replacement of damaged facilitiesSection 406(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(b)) is amended by inserting after paragraph (2) the following:
				
					(3)Increased Federal share
 (A)Incentive measuresThe President may provide incentives to a State or Tribal government to invest in measures that increase readiness for, and resilience from, a major disaster by recognizing such investments through a sliding scale that increases the minimum Federal share to 85 percent. Such measures may include—
 (i)the adoption of a mitigation plan approved under section 322; (ii)investments in disaster relief, insurance, and emergency management programs;
 (iii)encouraging the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (iv)facilitating participation in the community rating system; and (v)funding mitigation projects or granting tax incentives for projects that reduce risk.
 (B)Comprehensive GuidanceNot later than 1 year after the date of enactment of this paragraph, the President, acting through the Administrator, shall issue comprehensive guidance to State and Tribal governments regarding the measures and investments that will be recognized for the purpose of increasing the Federal share under this section.
 (C)ReportOne year after the issuance of the guidance required by subparagraph (B), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the analysis of the Federal cost shares paid under this section.
 (D)Savings ClauseNothing in this paragraph prevents the President from increasing the Federal cost share above 85 percent..
 202.Eligibility for code implementation and enforcementSection 406(a)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(2)) is amended—
 (1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and
 (3)by adding at the end the following:  (D)base and overtime wages for extra hires to facilitate the implementation and enforcement of adopted building codes for a period of not more than 180 days after the major disaster is declared..
				203.Program improvements
 (a)Hazard MitigationSection 406(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended—
 (1)in paragraph (1)(A), by striking 90 percent of; and (2)in paragraph (2)(A), by striking 75 percent of.
 (b)ParticipationSection 428(d) of such Act (42 U.S.C. 5189f) is amended— (1)by inserting (1) In general.— before Participation in; and
 (2)by adding at the end the following:  (2)No conditionsThe President may not condition the provision of Federal assistance under this Act on the election by a State, Tribal, or local government, or owner or operator of a private nonprofit facility to participate in the alternative procedures adopted under this section..
 (c)CertificationSection 428(e)(1) of such Act (42 U.S.C. 5189f(e)(1)) is amended— (1)in subparagraph (E), by striking and at the end;
 (2)in subparagraph (F), by striking the period and inserting ; and; and (3)by adding at the end the following:
						
 (G)once certified by a professionally licensed engineer and accepted by the Administrator, the estimates on which grants made pursuant to this section are based shall be presumed to be reasonable, eligible, and actual costs as long as there is no evidence of fraud..
 204.Prioritization of facilitiesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall provide guidance and training on an annual basis to State, Tribal, and local governments, first responders, and utility companies on—
 (1)the need to prioritize assistance to hospitals, nursing homes, and other long-term care facilities to ensure that such health care facilities remain functioning or return to functioning as soon as practicable during power outages caused by natural hazards, including severe weather events; and
 (2)how hospitals, nursing homes and other long-term care facilities should adequately prepare for power outages during a major disaster or emergency.
				205.Guidance on evacuation routes
				(a)In general
 (1)IdentificationThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding the identification of evacuation routes.
 (2)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency, shall revise existing guidance or issue new guidance as appropriate for State, local, and Tribal governments regarding the design, construction, maintenance, and repair of evacuation routes.
					(b)Considerations
 (1)IdentificationIn developing the guidance under subsection (a)(1), the Administrator of the Federal Emergency Management Agency shall consider—
 (A)whether evacuation routes have resisted impacts and recovered quickly from disasters, regardless of cause;
 (B)the need to evacuate special needs populations, including— (i)individuals with a physical or mental disability;
 (ii)individuals in schools, daycare centers, mobile home parks, prisons, nursing homes and other long-term care facilities, and detention centers;
 (iii)individuals with limited-English proficiency; (iv)the elderly; and
 (v)individuals who are tourists, seasonal workers, or homeless; (C)the sharing of information and other public communications with evacuees during evacuations;
 (D)the sheltering of evacuees, including the care, protection, and sheltering of animals; (E)the return of evacuees to their homes; and
 (F)such other items the Administrator considers appropriate. (2)Design, construction, maintenance, and repairIn revising or issuing guidance under (a)(2), the Administrator of the Federal Highway Administration shall consider—
 (A)methods that assist evacuation routes to— (i)withstand likely risks to viability, including flammability and hydrostatic forces;
 (ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and
 (iii)provide for long-term cost savings; (B)the ability of evacuation routes to effectively manage contraflow operations;
 (C)for evacuation routes on public lands, the viewpoints of the applicable Federal Land Management Agency regarding emergency operations, sustainability, and resource protection; and
 (D)such other items the Administrator considers appropriate. 206.Proof of insuranceA State shall be deemed to have proven that an applicant has satisfied the purchase of insurance requirements under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) when an encumbrance requiring the purchase and maintenance of insurance has been placed on the title of the property receiving the benefit of the grant or assistance. This section in no way removes or reduces the insurance requirements on an applicant under the Act and in no way limits the requirement that assistance provided under such Act be reduced or eliminated when the requirements are not met.
			207.Duplication of benefits
 (a)In generalSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following:
					
						(4)Waiver of general prohibition
 (A)In generalThe President may waive the general prohibition provided in subsection (a) upon request of a Governor on behalf of the State or on behalf of a person, business concern, or any other entity suffering losses as a result of a major disaster or emergency, if the President finds such waiver is in the public interest and will not result in waste, fraud, or abuse. In making this decision, the President may consider the following:
 (i)The recommendations of the Administrator of the Federal Emergency Management Agency made in consultation with the Federal agency or agencies administering the duplicative program.
 (ii)If a waiver is granted, the assistance to be funded is cost effective. (iii)Equity and good conscience.
 (iv)Other matters of public policy considered appropriate by the President. (B)Grant or denial of waiverA request under subparagraph (A) shall be granted or denied not later than 45 days after submission of such request.
 (C)Prohibition on determination that loan is a duplicationNotwithstanding subsection (c), in carrying out subparagraph (A), the President may not determine that a loan is a duplication of assistance, provided that all Federal assistance is used toward a loss suffered as a result of the major disaster or emergency..
				(b)Funding of a federally authorized water resources development project
 (1)Eligible activitiesNotwithstanding section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) and its implementing regulations, assistance provided pursuant to section 404 of such Act may be used to fund activities authorized for construction within the scope of a federally authorized water resources development project of the Army Corps of Engineers if such activities are also eligible activities under such section.
 (2)Federal fundingAll Federal funding provided under section 404 pursuant to this subsection shall be applied toward the Federal share of such project.
 (3)Non-Federal matchAll non-Federal matching funds required under section 404 pursuant to this subsection shall be applied toward the non-Federal share of such project.
 (4)Total Federal shareFunding provided under section 404 pursuant to this subsection may not exceed the total Federal share for such project.
 (5)No effectNothing in this subsection shall— (A)affect the cost share requirement of a hazard mitigation measure under section 404;
 (B)affect the eligibility criteria for a hazard mitigation measure under section 404; (C)affect the cost share requirements of a federally authorized water resources development project; and
 (D)affect the responsibilities of a non-Federal interest with respect to the project, including those related to the provision of lands, easements, rights-of-way, dredge material disposal areas, and necessary relocations.
 208.State administration of assistance for direct temporary housing and permanent housing constructionSection 408(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(f)) is amended—
 (1)in paragraph (1), by striking the paragraph heading and inserting State-administered assistance and other needs assistance.—; (2)in paragraph (1)(A)—
 (A)by striking financial; and (B)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e) if the President and the State comply, as determined by the Administrator, with paragraph (3);
 (3)in paragraph (1)(B)— (A)by striking financial; and
 (B)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e); and (4)by adding at the end the following:
					
						(3)In general
 (A)ApplicationA State desiring to provide assistance under subsections (c)(1)(B) and (c)(4) shall submit to the President an application for the delegation of the authority to administer the program.
 (B)CriteriaThe President, in consultation and coordination with States and local governments, shall establish criteria for the approval of applications submitted under subparagraph (A). The criteria shall include, at a minimum—
 (i)the demonstrated ability of the State to manage the program under this section; (ii)there being in effect a plan approved by the President as to how the State will comply with applicable Federal laws and regulations and how the State will provide assistance under its plan;
 (iii)a requirement that the State or local government comply with rules and regulations established pursuant to subsection (j); and
 (iv)a requirement that the President, or the designee of the President, comply with subsection (i). (C)Quality assuranceBefore approving an application submitted under this section, the President, or the designee of the President, shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for this program and for programs under subsections (c)(1)(B) and (c)(4). The President shall monitor and conduct quality assurance activities on a State’s implementation of programs under subsections (c)(1)(B) and (c)(4). If, after approving an application of a State submitted under this section, the President determines that the State is not administering the program established by this section in a manner satisfactory to the President, the President shall withdraw the approval.
 (D)AuditsThe Office of the inspector general shall provide for periodic audits of the programs administered by States under this subsection.
 (E)Applicable lawsAll Federal laws applicable to the management, administration, or contracting of the programs by the Federal Emergency Management Agency under this section shall be applicable to the management, administration, or contracting by a non-Federal entity under this section.
 (F)ReportNot later than 1 year after the date of enactment of this paragraph, the inspector general of the Department of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the State role to provide assistance under this section. The report shall contain an assessment of the effectiveness of the State’s role to provide assistance under this section, including—
 (i)whether the State’s role helped to improve the general speed of disaster recovery; (ii)whether the States providing assistance under this section had the capacity to administer this section; and
 (iii)recommendations for changes to improve the program if the State’s role to administer the programs should be continued.
 (G)ProhibitionThe President may not condition the provision of Federal assistance under this Act by a State, Tribal, or local government requesting a grant under this section.
							(H)Miscellaneous
 (i)Notice and commentThe Administrator may waive notice and comment rulemaking, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program until such regulations are promulgated.
 (ii)Final RuleNot later than 2 years after the date of enactment of this paragraph, the Administrator shall issue final regulations to implement this subsection as amended by the Disaster Recovery Reform Act.
 (iii)Waiver and expirationThe authority under clause (i) and any pilot program implemented pursuant to such clause shall expire 2 years after date of enactment of this paragraph or upon issuance of final regulations pursuant to clause (ii), whichever occurs sooner..
 209.Assistance to individuals and householdsSection 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(h)) is amended—
 (1)in paragraph (1), by inserting , excluding financial assistance to rent alternate housing accommodations under subsection (c)(1)(A)(i) and financial assistance to address other needs under subsection (e) after disaster;
 (2)by redesignating paragraph (2) as paragraph (3); (3)by inserting after paragraph (1) the following:
					
 (2)Other needs assistanceThe maximum financial assistance any individual or household may receive under subsection (e) shall be equivalent to the amount set forth in paragraph (1) with respect to a single major disaster.;
 (4)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraphs (1) and (2); and (5)by inserting after paragraph (3) (as so redesignated) the following:
					
						(4)Exclusion of necessary expenses for individuals with disabilities
 (A)The maximum amount of assistance established under paragraph (1) shall exclude expenses to repair or replace damaged accessibility-related improvements under paragraphs (2), (3), and (4) of subsection (c) for individuals with disabilities.
 (B)The maximum amount of assistance established under paragraph (2) shall exclude expenses to repair or replace accessibility-related personal property under subsection (e)(2) for individuals with disabilities..
				210.Multifamily lease and repair assistance
 (a)Lease and repair of rental units for temporary housingSection 408(c)(1)(B)(ii)(II) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(II)) is amended to read as follows:
					
 (II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs shall be deducted from the value of the lease agreement..
 (b)Rental properties impactedSection 408(c)(1)(B)(ii)(I)(aa) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(I)(aa)) is amended to read as follows:
					
 (aa)enter into lease agreements with owners of multifamily rental property impacted by a major disaster or located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and.
 (c)Inspector general reportNot later than 2 years after the date of the enactment of this Act, the inspector general of the Department of Homeland Security shall assess the use of the authority provided under section 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)), including the adequacy of any benefit-cost analysis done to justify the use of this alternative, and submit a report on the results of that review to the appropriate committees of Congress.
				211.Federal disaster assistance nonprofit fairness
 (a)Definition of private nonprofit facilitySection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended to read as follows:
					
 (B)Additional facilitiesIn addition to the facilities described in subparagraph (A), the term private nonprofit facility includes any private nonprofit facility that provides essential services of a governmental nature to the general public (including museums, zoos, performing arts facilities, community arts centers, community centers, houses of worship exempt from taxation under section 501(c) of the Internal Revenue Code of 1986, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, shelter workshops, food banks, and facilities that provide health and safety services of a governmental nature), as defined by the President.. 
 (b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the following:
					
 (C)Houses of worshipA church, synagogue, mosque, temple, or other house of worship, and a private nonprofit facility operated by a religious organization, shall be eligible for contributions under paragraph (1)(B), without regard to the religious character of the facility or the primary religious use of the facility.. 
 (c)ApplicabilityThis section and the amendments made by this section shall apply to the provision of assistance in response to a major disaster or emergency declared on or after October 28, 2012.
 212.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended—
 (1)in subsection (a) by striking any administrative expense, and any other expense not directly chargeable to and inserting direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)—
 (A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding;
 (B)by striking establish and inserting the following: implement; and (C)by adding at the end the following:
						
 (2)Specific Management CostsThe Administrator shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (A)Hazard mitigationA grantee under section 404 may be reimbursed not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs.
 (B)Public AssistanceA grantee under sections 403, 406, 407, and 502 may be reimbursed not more than 12 percent of the total award amount under such sections, of which not more than 7 percent may be used by the grantee and 5 percent by the subgrantee for such costs..
					213.Flexibility
 (a)DefinitionIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster or emergency declared by the President under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after October 28, 2012.
 (b)Waiver authorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency—
 (1)subject to paragraph (2), may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (A)the covered assistance was distributed based on an error by the Federal Emergency Management Agency;
 (B)there was no fault on behalf of the debtor; and (C)the collection of the debt would be against equity and good conscience; and
 (2)may not waive a debt under paragraph (1) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim.
					(c)Monitoring of covered assistance distributed based on error
 (1)In generalThe inspector general of the Department of Homeland Security shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error.
 (2)Removal of waiver authority based on excessive error rateIf the inspector general determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Federal Emergency Management Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (A)the inspector general shall notify the Administrator and publish the determination in the Federal Register; and
 (B)with respect to any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date of the determination, the authority of the Administrator to waive debt under subsection (b) shall no longer be effective.
						214.Additional disaster assistance
 (a)Disaster mitigationSection 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is amended by adding at the end the following:
					
 (e)Disaster mitigationIn providing assistance pursuant to subsection (c)(2), if appropriate and as applicable, the Secretary may encourage hazard mitigation in assistance provided pursuant to such subsection..
 (b)Emergency management assistance compact grantsSection 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking for fiscal year 2008 and inserting for each of fiscal years 2018 through 2022.
 (c)Emergency management performance grants programSection 662(f) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762(f)) is amended by striking the program and all that follows through 2012 and inserting the program, for each of fiscal years 2018 through 2022.
 (d)Technical amendmentSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended by striking the second subparagraph (J).
				215.National veterinary emergency teams
 (a)In generalThe Administrator of the Federal Emergency Management Agency may establish one or more national veterinary emergency teams at accredited colleges of veterinary medicine.
 (b)ResponsibilitiesA national veterinary emergency team shall— (1)deploy with a team of the National Urban Search and Rescue Response System to assist with—
 (A)veterinary care of canine search teams; (B)locating and treating companion animals, service animals, livestock, and other animals; and
 (C)surveillance and treatment of zoonotic diseases; (2)recruit, train, and certify veterinary professionals, including veterinary students, in accordance with an established set of plans and standard operating guidelines to carry out the duties associated with planning for and responding to emergencies as described in paragraph (1);
 (3)assist State, Tribal, and local governments and nonprofit organizations in developing emergency management and evacuation plans that account for the care and rescue of animals and in improving local readiness for providing veterinary medical response during a disaster; and
 (4)coordinate with the Department of Homeland Security, the Department of Health and Human Services, the Department of Agriculture, State, Tribal, and local governments (including State departments of animal and human health), veterinary and health care professionals, and volunteers.
 216.Dispute resolution pilot programSection 1105(c) of the Sandy Recovery Improvement Act of 2013 (42 U.S.C. 5189a note) is amended by striking 2015 and inserting 2022.
 217.Emergency reliefNotwithstanding section 125(d)(4) of title 23, United States Code, no limitation on the total obligations for projects under section 125 of such title shall apply to the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands with respect to fiscal years 2018 and 2019.
			IIIAgency Management, Oversight, and Accountability
			301.Unified Federal environmental and historic preservation review
 (a)Review and analysisNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall review the Unified Federal Environmental and Historic Preservation review process established pursuant to section 429 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189g), and submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that includes the following:
 (1)An analysis of whether and how the unified process has expedited the interagency review process to ensure compliance with the environmental and historic requirements under Federal law relating to disaster recovery projects.
 (2)A survey and analysis of categorical exclusions used by other Federal agencies that may be applicable to any activity related to a Presidentially declared major disaster or emergency under such Act.
 (3)Recommendations on any further actions, including any legislative proposals, needed to expedite and streamline the review process.
 (b)RegulationsAfter completing the review, survey, and analyses under subsection (a), but not later than 2 years after the date of enactment of this Act, and after providing notice and opportunity for public comment, the Administrator shall issue regulations to implement any regulatory recommendations, including any categorical exclusions identified under subsection (a), to the extent that the categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations, and section II of DHS Instruction Manual 023–01–001—01.
				302.Closeout incentives
 (a)Facilitating closeoutSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended by adding at the end the following:
					
						(d)Facilitating closeout
 (1)IncentivesThe Administrator may develop incentives and penalties that encourage State, Tribal, or local governments to close out expenditures and activities on a timely basis related to disaster or emergency assistance.
 (2)Agency requirementsThe Agency shall, consistent with applicable regulations and required procedures, meet its responsibilities to improve closeout practices and reduce the time to close disaster program awards..
 (b)RegulationsThe Administrator shall issue regulations to implement this section. 303.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following:
				
 (c)The Administrator of the Federal Emergency Management Agency is authorized to appoint temporary personnel, after serving continuously for 1 year, to positions in the Agency in the same manner that competitive service employees are considered for transfer, reassignment, or promotion to such positions. An individual appointed under this subsection shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure..
 304.Study to streamline and consolidate information collectionNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall—
 (1)in coordination with the Small Business Administration, the Department of Housing and Urban Development, and other appropriate agencies, conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, efficient, flexible, consolidated, and simplified to be less burdensome, duplicative, and time consuming for applicants and grantees;
 (2)in coordination with the Small Business Administration, the Department of Housing and Urban Development, and other appropriate agencies, develop a plan for the regular collection and reporting of information on provided Federal disaster assistance, including the establishment and maintenance of a website for presenting the information to the public; and
 (3)submit the plans to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 305.Agency accountabilityTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following:
				
					430.Agency accountability
 (a)Public AssistanceNot later than 5 days after an award of a public assistance grant is made under section 406 that is in excess of $1,000,000, the Administrator shall publish on the Agency’s website the specifics of each such grant award, including—
 (1)identifying the Federal Emergency Management Agency Region; (2)the disaster or emergency declaration number;
 (3)the State, county, and applicant name; (4)if the applicant is a private nonprofit;
 (5)the damage category code; (6)the amount of the Federal share obligated; and
 (7)the date of the award. (b)Mission Assignments (1)In generalNot later than 5 days after the issuance of a mission assignment or mission assignment task order, the Administrator shall publish on the Agency’s website any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, including—
 (A)the name of the impacted State or Tribe; (B)the disaster declaration for such State or Tribe;
 (C)the assigned agency; (D)the assistance requested;
 (E)a description of the disaster; (F)the total cost estimate;
 (G)the amount obligated; (H)the State or Tribal cost share, if applicable;
 (I)the authority under which the mission assignment or mission assignment task order was directed; and (J)if applicable, the date a State or Tribe requested the mission assignment.
 (2)Recording changesNot later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in paragraph (1) is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated.
 (c)Disaster Relief Monthly ReportNot later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website reports, including a specific description of the methodology and the source data used in developing such reports, including—
 (1)an estimate of the amounts for the fiscal year covered by the President’s most recent budget pursuant to section 1105(a) of title 31, United States Code, including—
 (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; (B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;
 (C)the amount of obligations for non-catastrophic events for the budget year; (D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;
 (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current fiscal year, the budget year, and each fiscal year thereafter;
 (F)the amount of previously obligated funds that will be recovered for the budget year; (G)the amount that will be required for obligations for emergencies, as described in section 102(1), major disasters, as described in section 102(2), fire management assistance grants, as described in section 420, surge activities, and disaster readiness and support activities; and
 (H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)); and
 (2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month, published by the Administrator on the Agency’s website not later than the fifth day of each month:
 (A)A summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made.
 (B)A table of disaster relief activity delineated by month, including— (i)the beginning and ending balances;
 (ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;
 (iii)the obligations for catastrophic events delineated by event and by State; and (iv)the amount of previously obligated funds that are recovered.
 (C)A summary of allocations, obligations, and expenditures for catastrophic events delineated by event.
 (D)The cost of the following categories of spending: (i)Public assistance.
 (ii)Individual assistance. (iii)Mitigation.
 (iv)Administrative. (v)Operations.
 (vi)Any other relevant category (including emergency measures and disaster resources) delineated by disaster.
 (E)The date on which funds appropriated will be exhausted. (d)Contracts (1)InformationNot later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website the specifics of each contract in excess of $1,000,000 that the Agency enters into, including—
 (A)the name of the party; (B)the date the contract was awarded;
 (C)the amount of the contract, the scope of the contract; (D)if the contract was awarded through competitive bidding process;
 (E)if no competitive bidding process was used, the reason why competitive bidding was not used; and (F)the authority used to bypass the competitive bidding process.
								The information shall be delineated by disaster, if applicable, and specify the damage category
 code, if applicable.(2)ReportNot later than 10 days after the last day of the fiscal year, the Administrator shall provide a report to the appropriate committees of Congress summarizing the following information for the preceding fiscal year:
 (A)The number of contracts awarded without competitive bidding. (B)The reasons why a competitive bidding process was not used.
 (C)The total amount of contracts awarded with no competitive bidding. (D)The damage category codes, if applicable, for contracts awarded without competitive bidding..
 306.Audit of contractsNotwithstanding any other provision of law, the Administrator of the Federal Emergency Management Agency shall not reimburse a State, Tribe, or local government or the owner or operator of a private nonprofit facility for any activities made pursuant to a contract entered into after August 1, 2017, that prohibits the Administrator or the Comptroller General of the United States from auditing or otherwise reviewing all aspects relating to the contract.
			307.Inspector general audit of FEMA contracts for tarps and plastic sheeting
 (a)In generalNot later than 30 days after the date of enactment of this Act, the inspector general of the Department of Homeland Security shall initiate an audit of the contracts awarded by the Federal Emergency Management Agency (in this section referred to as FEMA) for tarps and plastic sheeting for the Commonwealth of Puerto Rico and the Virgin Islands of the United States in response to Hurricane Irma and Hurricane Maria.
 (b)ConsiderationsIn carrying out the audit under subsection (a), the inspector general shall review— (1)the contracting process used by FEMA to evaluate offerors and award the relevant contracts to contractors;
 (2)FEMA’s assessment of the past performance of the contractors, including any historical information showing that the contractors had supported large-scale delivery quantities in the past;
 (3)FEMA’s assessment of the capacity of the contractors to carry out the relevant contracts, including with respect to inventory, production, and financial capabilities;
 (4)how FEMA ensured that the contractors met the terms of the relevant contracts; and (5)whether the failure of the contractors to meet the terms of the relevant contracts and FEMA’s subsequent cancellation of the relevant contracts affected the provision of tarps and plastic sheeting to the Commonwealth of Puerto Rico and the Virgin Islands of the United States.
 (c)ReportNot later than 180 days after the date of initiation of the audit under subsection (a), the inspector general shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audit, including findings and recommendations.
 308.Relief organizationsSection 309 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152) is amended—
 (1)in subsection (a), by striking and other relief or and inserting long-term recovery groups, and other relief, domestic hunger relief, or; and (2)in subsection (b), by striking and other relief or and inserting long-term recovery groups, and other relief, domestic hunger relief, or.
 309.Guidance on inundated and submerged roadsThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster, and for associated expenses incurred by the Government, with respect to roads eligible for assistance under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172).
			
	
		December 21, 2018
		Reported from the Committee on Transportation and Infrastructure with an amendmentDecember 21, 2018Committee on Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
